Citation Nr: 0926731	
Decision Date: 07/17/09    Archive Date: 07/30/09

DOCKET NO.  08-09 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:   Missouri Veterans Commission 


ATTORNEY FOR THE BOARD

A. Hoffman, Associate Counsel







INTRODUCTION

The Veteran served on active duty from July 1969 to July 1971 
and from December 1990 to August 1991.  The Veteran also had 
over nineteen years of inactive service with a reserve 
component.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.


FINDINGS OF FACT

1.  The Veteran's current hypertension is not shown by the 
medical evidence of record to be related to his first period 
of active duty.

2.  Clear and unmistakable evidence shows that hypertension 
existed prior to entry onto active duty in December 1990 and 
was not aggravated by his second period of active duty.


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101, 1110, 1111, 1131, 
1153, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.6, 3.303, 3.306 
(2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the Veteran's claim for service connection 
for hypertension, VA has met all statutory and regulatory 
notice and duty to assist provisions.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 


C.F.R. §§ 3.102, 3.156(a), 3.326 (2008).  Prior to 
adjudication of the Veteran's claim, a September 2005 letter 
along with a letter after the adjudication in June 2007 
satisfied the duty to notify provisions.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  While full notice was not provided 
until June 2007, after the adjudication of the claim, this 
timing error is not prejudicial because the claim was later 
readjudicated in the March 2008 statement of the case and 
this readjudication cures the timing problem.  See Mayfield 
v. Nicholson, 20 Vet. App. 537 (2006) Thus, the purpose 
behind the notice requirement has been satisfied because the 
Veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim, to 
include the opportunity to present pertinent evidence.  
Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007); 
cert.  granted sub nom.  Peake v. Sanders, 76 U.S.L.W. 3654 
(U.S. June 16, 2008) (No. 07-1209) (holding that although 
Veterans Claims Assistance Act of 2000 notice errors are 
presumed prejudicial, reversal is not required if VA can 
demonstrate that the error did not affect the essential 
fairness of the adjudication).

The Veteran's service treatment records and VA treatment 
records have been obtained.  The Veteran has not identified 
any private treatment records pertinent to his claim.  
38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran was also 
afforded a VA examination in May 2008 in connection with his 
claim.  While the VA examiner failed to provide an opinion as 
to whether or not the Veteran's hypertension was either 
incurred in or aggravated by his first or second period of 
active duty, respectively, the Board finds that a new VA 
examination is not needed.  The competent medical evidence of 
record shows that hypertension was not diagnosed until more 
than twenty years after the Veteran's first period of active 
duty.  Also, blood pressure readings taken during and soon 
after the Veteran's second period of active duty were not 
higher than those taken during active duty.  There is no 
indication in the record that any additional evidence, 
relevant to the issue decided herein, is available and not 
part of the claims file.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The Board has reviewed all of the evidence in the Veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, all of the evidence submitted 
by the Veteran or on his behalf.  See Gonzales v. West, 218 
F.3d 1378, 1380-81 (Fed. Cir. 2000) (finding that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence).  The analysis below focuses on the 
most salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claim.  The Veteran must not 
assume that the Board has overlooked pieces of evidence that 
are not explicitly discussed herein.  See Timberlake v. 
Gober, 14 Vet. App. 122 
(2000) (finding that the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
claimant). 

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  Additionally, service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated while performing active duty for training, or 
injury incurred or aggravated while performing inactive duty 
training.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131 (West 
2002).  Service connection for certain chronic diseases, 
including hypertension, will be presumed if they are manifest 
to a compensable degree within the year after active service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2008).  In addition, service connection may 
be granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).   

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(a). 

A Veteran is presumed to have been in sound condition at 
service entrance except as to defects, infirmities, or 
disorders noted, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
service.  38 


U.S.C.A. § 1111.  To rebut the presumption of soundness under 
38 U.S.C.A. § 1111, VA must show by clear and unmistakable 
evidence both that the disease or injury existed prior to 
service and that the disease or injury was not aggravated by 
service.   

Factual Background

Service treatment records from the Veteran's first period of 
active duty from July 1969 to July 1971 including the March 
1971 separation examination are negative for any complaints, 
diagnoses, or treatments for hypertension.  

With respect to the time period between the Veteran's two 
periods of active duty, reserve component treatment records 
include numerous examinations but these records were also 
negative for a diagnosis of hypertension.  However, on two 
occasions, the records did reveal elevated blood pressure 
levels.  Specifically, a May 1990 record revealed a blood 
pressure reading of 143/89, and a June 1990 medical screening 
summary also revealed a blood pressure reading of 143/89.

During the Veteran's second period of active duty, an August 
1991 service treatment record revealed a blood pressure 
reading of 142/80, noted high blood pressure, and recommended 
that the Veteran record his blood pressure at home.  

Following the Veteran's second period of active duty, VA 
treatment records beginning in January 1994 diagnosed 
hypertension.  Specifically, a January 1994 VA treatment 
record indicated an impression of hypertension.  A July 1994 
VA treatment record revealed a blood pressure reading of 
142/80 and noted diagnoses of hypertension and obesity.  A 
February 1995 VA treatment record revealed a blood pressure 
reading of 136/80 and indicated a diagnosis of hypertension 
and obesity.  An August 1995 VA treatment record revealed a 
blood pressure reading of 164/94 and noted that the Veteran 
had hypertension and that "[y]esterday after walking [his] 
[diastolic blood pressure] was 100."  A November 1995 VA 
treatment record noted that the Veteran's blood pressure was 
mildly elevated at times and that his hypertension needed to 
be better controlled.  A July 1996 VA treatment record 


revealed a blood pressure reading of 170/90 and noted mildly 
elevated blood pressure and diagnoses of hypertension and 
obesity.  A March 1997 VA treatment record revealed a blood 
pressure reading of 139/66.  The record further noted that 
the Veteran's blood pressure readings taken at home ranged 
from 112-166 systolic and 80-85 systolic.  A February 1999 VA 
treatment record noted a diagnosis of hypertension.  A May 
2006 VA treatment record revealed three blood pressure 
readings - "highest reading 165/84" and "lowest 112/88 or 
129/76."  The record also noted that the Veteran "[h]ad six 
readings with systolic greater than 140 and diastolic 5 
readings greater than 80."  

The Veteran was afforded a VA examination in May 2008.  The 
examination report noted an onset of hypertension in 1990-91.  
Thereafter, it was reported that the Veteran 

recall[ed] being instructed to have his 
[blood pressure] serially monitored while 
in Saudi Arabia and that this was the 
first time this had ever happened.  [The 
Veteran] also recall[ed] mention of some 
borderline readings in the 80's but no 
cautions or actions taken.  In Saudi 
Arabia and afterward he tried to control 
his [blood pressure] through diet and 
exercise but [was] started on medication 
at the VA in the middle to late 90's.  

The examination report further noted that the course of 
hypertension since onset was progressively worse.  The VA 
examiner also noted "[n]o records prior to 1990 with other 
than high normal [blood pressure] with the exception of a 
record with no complete year date."  Ultimately the VA 
examiner opined, "[f]rom the records available, it appears 
the criteria for diagnosis of [high blood pressure] were met 
during the 1990-91 and not before."  The VA examiner stated 
as the rational for his opinion 

[m]ultiple preservice [blood pressure] 
readings meeting or exceeding 140/90 were 
not found in the [service 


treatment records] whereas [three] 
readings from 1990-91 were found which 
would meet criteria for mild systolic 
hypertension.  No reserve nor VA records 
were available for the 1991-99 period.  
At the time of the first available VA 
visit note in 1999, [high blood pressure] 
was already an established diagnosis.  

Service Connection Based On In-Service Incurrence Of A 
Disability 

The competent medical evidence of record does not support a 
finding of service connection for hypertension based on the 
theory of in-service incurrence.  The Veteran has a current 
diagnosis of hypertension.  See McClain v. Nicholson, 21 Vet. 
App. 319, 321 (holding that the requirement of a current 
disability is satisfied at the time a claim for VA disability 
compensation is filed or during the pendency of that claim).  
However, the Veteran's service treatment records from his 
first period of active duty from July 1969 to July 1971 are 
negative for any complaints, diagnoses, or treatments for 
hypertension.  See Hickson, 12 Vet. App. at 253 (holding that 
service connection requires medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury).  Additionally, 
hypertension did not manifest within one year of his 
discharge from this first period of active duty.  38 U.S.C.A. 
§ 1112.

Moreover, the length of time between the Veteran's separation 
from his first period of active duty in 1971 and both the 
first impression of hypertension twenty years later in 1991 
and the first diagnosis of hypertension over twenty years 
later in 1994 is persuasive evidence against continuity of 
symptomatology.  See Mense v. Derwinski, 1 Vet. App. 354, 356 
(1991) (holding that VA did not err in denying service 
connection when the Veteran failed to provide evidence which 
demonstrated continuity of symptomatology, and failed to 
account for the lengthy time period for which there is no 
clinical documentation of his low back condition).  Moreover, 
at the May 2008 VA examination, the examiner reported that 
the criteria for a diagnosis of hypertension were met during 
1990-91 and not before. 

Additionally, there is no competent medical evidence in the 
record of a causal association or link between the Veteran's 
hypertension and his first period of military service.  See 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) (holding 
that establishing service connection requires finding a 
relationship between a current disability and events in 
service or an injury or disease incurred therein).  

Service Connection Based On Aggravation Of A Pre-Existing 
Disability 

The competent medical evidence of record does not support a 
finding of service connection for hypertension based on a 
theory of in-service aggravation of hypertension, with 
respect to the Veteran's second period of active duty from 
December 1990 to August 1991.  In this regard, the service 
medical records do not show an entrance examination for this 
period of service.  Accordingly, the veteran is presumed 
sound.  See 38 U.S.C.A. § 1111.  To rebut this presumption, 
VA must show by clear and unmistakable evidence both that the 
disease or injury existed prior to service and that the 
disease or injury was not aggravated by service.  

In this regard, the May 2008 VA examiner found that the 
criteria for a diagnosis of mild hypertension were met during 
1990-91, as the Veteran's records revealed three blood 
pressure readings with a systolic pressure over 140.  
However, two of these three readings were taken prior to the 
Veteran's second period of active duty, in May and June 1990.  
Therefore, the Board finds that the May 2008 VA examiner's 
report, coupled with the Veteran's reserve service treatment 
records dated in May and June 1990 clearly and unmistakably 
show that the Veteran's hypertension existed prior to entry 
into his second period of active duty in December 1990.  
VAOPGCPREC 3-2003, 69 Fed. Reg. 25178 (2004). 

The Board next finds that the clear and unmistakable evidence 
of record shows that the Veteran's pre-existing hypertension 
was not aggravated by military service.  See 38 C.F.R. 
§ 1153.  The Board has reached this conclusion because the 
Veteran's blood pressure reading prior to his second period 
of active duty was 143/89 in both May 1990 and June 1990.  
During the Veteran's second period of active duty, his 


blood pressure reading was 142/88 in August 1991.  See 
38 U.S.C.A. § 1153 (aggravation may not be conceded where the 
disability underwent no increase in severity during service).

To the extent that the Veteran's statements in support of his 
claim imply that his hypertension was aggravated by his 
military service, as the question of aggravation of a 
specific injury or disease is not capable of lay observation.  
See Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002) 
(finding that the evidence must show that the underlying 
disability underwent an increase in severity; the occurrence 
of symptoms does not constitute aggravation of the 
disability).  Accordingly, evidence provided by a person who 
is qualified through education, training, or experience to 
offer on a medical opinion is necessary.  38 C.F.R. 
§ 3.159(a).  For this reason, the Board rejects the Veteran's 
statements as competent evidence on the question of 
aggravation.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007). 

Accordingly, clear and unmistakable evidence shows that the 
Veteran's hypertension pre-existed his second period of 
active duty military duty, and clear and unmistakable 
evidence shows that the Veteran's pre-existing hypertension 
was not aggravated thereby.  Therefore, the presumption of 
soundness is rebutted.  As such, aggravation of the Veteran's 
pre-existing hypertension has not been shown, and service 
connection on this basis is not warranted.  

While the Veteran's medical records show he had elevated 
blood pressure readings in May 1990 and June 1990 while 
serving on inactive duty with a reserve component, service 
connection for hypertension based on this period of reserve 
service cannot be granted because hypertension is a disease 
and not an injury.  See 38 U.S.C.A. §§ 101(24); 38 C.F.R. 
§ 3.6(a) (active military service includes any period of 
inactive duty training during which the individual concerned 
was disabled from an injury incurred in line of duty). 

Because the competent medical evidence of record does not 
support a finding of service connection for hypertension 
based on either the theory of in-service 


incurrence or aggravation of a pre-existing disability, the 
preponderance of the evidence is against the Veteran's claim.  
As such, the benefit of the doubt doctrine is inapplicable, 
and the claim must be denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

Service connection for hypertension is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


